ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 12/3/20 wherein an abstract was submitted; claims 1-27 were canceled; and claim 36 was amended.
	Note(s):  Claims 28-53 are pending.

The Examiner acknowledges receipt of the two acceptable terminal disclaimers filed over US Patent Nos. 10,376,602 and 9,789,212 filed 12/3/20.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/3/20 to the rejection of claims 28-53 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Replace claim 36 with the following.
	36.	(Currently Amended) The method of claim 35, further comprising administering a suspected allergen to the subject prior to producing the second medical image, wherein the suspected allergen is selected from the group consisting of a food allergen and an aero-allergen.

ALLOWABLE CLAIMS
Claims 28-53 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the methods as set forth in the instant invention directed to the esophagus and gastrointestinal tract.  The closest art is Applicant own work (US Patent Nos. 9,789,212 and 10,376,602) which was previously cited in double patenting rejections.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 8, 2021